Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William Conger on March 15, 2021. 
The application has been amended as follows:
Claim 11 is amended as follows:
11.	(Currently Amended)  A porous molded body in the form of a flexible insulating plaster layer or a flexible insulating panel, comprising:
	closed-celled or open-celled or mixed-celled hollow bodies composed of inorganic materials and [[at least one]] a binder, wherein composite particles are present as [[a]] the binder in an amount of 5-20% by weight, the composite particles comprising at least one organic polymer and at least one inorganic solid in a proportion by weight of from 15 to 50% by weight, based on the total weight of organic polymer and inorganic solid in the composite particle, and wherein the porous molded body in the form of [[an]] the insulating panel is obtained by curing without heat input, and one or more oxides of titanium, zirconium, aluminum, barium, magnesium or iron, or silicon dioxide are present as the inorganic solid.

	The above amendment is supported at Paragraphs [0010]-[0011], and [0032]-[0033], of applicants’ published application, i.e., US PG PUB 20190218149, and original claim 1 language.

Claim 12 is cancelled as follows:
12.	(Cancelled).

Claim 14 is cancelled as follows:
14.	(Cancelled).

Claim 16 is amended as follows:
16.	(Currently Amended) A method for producing a porous molded body [[of claim 11,]] in the form of a[[n]] flexible insulating plaster layer, comprising:
	producing a [[wet plaster]] mortar composition by mixing from 10 to 50 % by weight of closed-celled, open-celled, or mixed-celled hollow bodies composed of inorganic materials, from 5 to 20% by weight of composite particles, from 40 to 80% by weight of fillers, from 0 to 20% by weight of mineral binders and/or polymeric binders and optionally from 0.1 to 10% by weight of further additives, the percents by weight based on the total weight of the [[dry]] composition without water, and total 100% by weight, with water, wherein the composite particles are present as a binder and comprise at least one organic polymer and at least one inorganic solid in a proportion by weight of from 15 to 50% by weight based on the total weight of organic polymer and inorganic solid in the composite particle, where one or more oxides of titanium, zirconium, aluminum, barium, magnesium, or iron, or silicon dioxide are present as the inorganic solid,
	[[adding water,]] and
mortar composition to a support material.

The above amendment is supported at Paragraphs [0006], [0010]-[0011], [0032]-[0033] and [0038] of applicants’ published application, i.e., US PG PUB 20190218149, and original claim 1 language.

Claim 17 is amended as follows:
17.	(Currently Amended) A method for producing a porous molded body [[of claim 11] in the form of a[[n]] flexible insulating panel, comprising:
	[[molding]] preparing an aqueous molding composition [[prepared]] by mixing water with a composition comprising from 10 to 80% by weight of closed-celled, open-celled, or mixed-celled hollow bodies composed of inorganic materials, from 5 to 20% by weight of composite particles, from 10 to 40% by weight of fillers, from 0 to 20% by weight of mineral binders and/or polymeric binders and optionally from 0.1 to 10% by weight of further additives, the weight percentages based on the total weight of the [[dry]] composition without water, wherein the figures in % by weight in each case add up to 100% by weight[[;]], wherein the composite particles are present as a binder and comprise at least one organic polymer and at least one inorganic solid in a proportion by weight of from 15 to 50% by weight based on the total weight of organic polymer and inorganic solid in the composite particle, where one or more oxides of titanium, zirconium, aluminum, barium, magnesium, or iron, or silicon dioxide are present as the inorganic solid;
	molding the aqueous molding composition; and
	curing without heat input to form the insulating panel. 
	
The above amendment is supported by Paragraphs [0006], [0010]-[0011], [0032]-[0033], and [0039] of applicants’ published application, i.e., US PG PUB 20190218149, and original claim 1 language.

3.	These claims are renumbered as follows:
Claim 11 becomes Claim 1.
Claim 13 becomes Claim 2, which depends on Claim 1; reads as “The porous molded body of claim 1”.
Claim 15 becomes Claim 3, which depends on Claim 1; reads as “The porous molded body of claim 1”. 
Claim 16 becomes Claim 4.
Claim 17 becomes Claim 5. 

Reasons for Allowance
4.	 Claims 1-10 were cancelled.
	New Claims 11, 13, 15, 16, and 17 were added, which are supported by applicants’ original disclosure.  Specifically, new Claim 11 is supported at Paragraphs [0006] and [0039] of applicants’ published application, i.e., US PG PUB 20190218149 together with original claim 1 language.  Written descriptive support for new Claims 13, 15, 16, and 17 are found in Paragraphs [0006], [0031]-[0033], and [0038]-[0039] of applicants’ published application, i.e., US PG PUB 20190218149, together with original claims 3-7. 
	Thus, no new matter is present.
	See Claim Amendment filed 12/21/2020.

	See Claim Amendment filed 12/21/2020.  
6.	The 112, 2nd paragraph rejection set forth in Paragraph 5 of the previous Office action mailed 10/01/2020 is no longer applicable and thus, withdrawn because the applicants cancelled Claims 4-7.  
	See Claim Amendment filed 12/21/2020.
7.	The applicants submitted a new abstract on 12/21/2020 in response to the request set forth in Paragraph 4 of the previous Office action mailed 10/01/2020. 
8.	The present claims are allowable over the prior art references of record, namely, Angenendt et al. (WO 2012/03171711; utilized US 9,193,912 as its English equivalent), Maier (WO 2015/05613921; utilized US 10,029,950 as its English equivalent), Hashemzadeh (WO 2012/11061823; utilized US 9,453,124 as its English Equivalent), and Buttner et al. (WO 2015/090616; utilized US 2017/0022703 as its English equivalent).
9.         Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 5-8 of their Remarks filed 12/21/2020, together with Examiner’s Amendment dated 03/15/2021, the 102 and 103 rejections set forth in Paragraphs 6-9 of the previous Office action mailed 10/01/2020 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the 
Accordingly, claims 11, 13, and 15-17 are deemed allowable over the prior art references of record.

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS submitted by applicants on 02/18/2019.
        2 Cited in IDS submitted by applicants on 02/18/2019.
        3 Cited in IDS submitted by applicants on 02/18/2019.